Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.   The applicant argues with respect to claim 21 that the examiner’s claim interpretation is based on misinterpreted claim wording.  
The examiner notes the distinction between the claims as reproduced in the July 10, 2020 office action and the May 18, 2020 claims, which carry forward the deletion of “reference” from “performing a first intra prediction … based on.. at least one of neighboring pixels of the current block” from the March 3, 2020 claim set.  
The examiner acknowledges the strikeout of “reference” from “neighboring reference pixel”, and has reflected this change below.  However, there appears to be no effect on claim scope, as there is no effect on the antecedent basis within the claims, such that “neighboring pixel” could be or was conflated with another term in the claims; there are separate interpretations for a “neighboring reference pixel”, and a “reference pixel”, and that distinction applies in equal measure to a “neighboring pixel”, and a “reference pixel”, as now claimed.  In Rapaka, an intra prediction value for a location within a current enhancement layer block is determined as a weighted sum of a conventional intra prediction within the enhancement layer, and a cross-layer prediction to the base layer (col. 5, lines 44-57).  Figure 13, as referenced in the claim rejection, shows that neighboring pixels are used as “reference pixels” for planar intra prediction.  

	On page 8, the applicant argues, 

However, "left reference pixel' and "top reference pixel' in claim 21 are not interpreted as reference samples for the intra prediction by the planar mode according to claim 21, because "reference pixels" including "left reference pixel' and "top reference pixel' are used for applying a weighting filter to a prediction pixel, not for the intra prediction by the planar mode.

The applicant has not provided an argument as to why the reference pixel locations, used for the claimed weighting filter, cannot be the same pixel locations as the pixel location used for an initial intra prediction, in the specific case of a non-directional intra prediction mode.  The claim requires the left and right reference pixels to be in a same row and same column, respectively, as the prediction pixel resulting from the initial intra prediction, for the special case of non-planar intra prediction.  As is known in the art, and as substantiated by the disclosure of planar intra prediction in Rapaka (fig. 11; col. 5, lines 16-26), the neighboring pixels used for planar prediction lie in a same row, and a same column, as the prediction pixel location.  Therefore constraining the reference pixels used for the weight to be at the position claimed places them at the same location as the neighboring pixels used for planar prediction.  Other than specifying that the weighting filter is “based on” these left and top reference pixels, there is no constraint on them that would distinguish them from the reference sample values at these top and left locations used for the planar intra prediction.  In other words, the claim in no way precludes the reference pixels upon which “filtering” is based from being different from the reference samples used for intra prediction, contrary to applicant’s assertion at bottom of page 8.  
Additionally, the Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the 
 The applicant has for the most part not addressed these arguments, instead submitting new arguments.  The applicant argues that Guo does not disclose a “left reference pixel” and a “top reference pixel” per the claim.  The examiner agrees, inasmuch as Guo discloses secondary intra prediction for angular intra prediction modes, whereas it is planar intra prediction that use a top reference pixel, and a left reference pixel.   
Similarly, Rapaka teaches planar intra prediction, and in fact teaches a form a secondary intra prediction, using inter-layer prediction jointly weighted with planar intra prediction, but is cited mainly for the disclosure of planar intra prediction.  The examiner’s arguments from the advisory action are relevant here, and are in part repeated below: 

Planar intra prediction is a well-known alternative the angular modes that is more effective for certain types of image content, and both are part of the HEVC standard (See Rapaka, col. 5, lines 16-26; figure 5.).  Therefore the examiner submitted in the office action, and maintains now, that the extension of secondary intra prediction from angular modes, as in Guo, to the planar mode, would have been obvious to the ordinary artisan.  The main difference between planar and angular modes where is the location of reference sample positions.  However, for the secondary intra prediction, both in Guo, and in the claims, the secondary intra reference locations are based on those used with the initial/primary intra prediction.  Therefore, in the Examiner's assessment, the extension of Guo's teaching to planar intra prediction, of the type performed in Rapaka, would have a reasonable expectation of success, in part because it would have entailed The Applicant's argument appears to be that, because Rapaka teaches a planar intra prediction, without secondary intra prediction, the citation of the reference locations in Rapaka for the secondary intra prediction does not meet the claim.  This analysis is piecemeal, because it does not account for how Guo would have suggested to modify the Rapaka reference, and does not present what extra non-obvious steps or problems the applicant's invention surmounted in order to make this extension to the planar mode.  The Examiner respectfully submits these arguments are not persuasive.

	Regarding the double patenting rejection, the examiner respectfully maintains that claim 21 is not allowable over the prior art, for the reasons discussed above, notwithstanding the allowance of co-pending application 16,093,310.  Because the limitations found in instant claim 21 not contained within claim 17 of US 10,757,406 would have been obvious in view of Rapaka before the applicant’s effective filing date, the double patenting rejection is also maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 21 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/093,310, in view of Rapaka, . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite corresponding limitations for performing a first intra prediction on a current block, using a reference pixel of a neighboring block, and performing a second prediction for a current block by weighted filtering based on tee reference pixel and prediction sample.

Instant Application Claim 21: 16/085,724
Claim 17: US 10,757,406 B2 
A video decoding method, comprising:
determining an intra prediction mode of a current block;
performing a first intra prediction on the current block based on the intra prediction mode
and at least one of neighboring pixels of the current block; and

A video signal decoding method, comprising:
determining an intra prediction mode of a current block;
obtaining a reference pixel based on a neighboring pixel of the current block;
obtaining a first prediction pixel of the current block based on the reference pixel
and the intra prediction mode; and
performing a second intra prediction on the current block by applying a weighting filter based on a first prediction pixel derived by the 



pixel of the first prediction pixel and a top reference pixel of the first prediction pixel,
and
wherein, when the intra prediction mode of the current block is a non-directional
mode, the left reference pixel of the first prediction pixel is included in a same
row as the prediction pixel and a top reference pixel of the prediction pixel is included in a same column as the prediction pixel.



Rapaka discloses:
wherein the reference pixels of the prediction pixel include a left reference pixel of the prediction pixel and a top reference pixel of the prediction pixel (As seen in column 22, lines 55 and 56, for a Planar Intra Mode, a prediction pixel IntraPred[x, y] has reference pixels in the adjacent row to the current block (top), and in the adjacent column to the current block (left), shown graphically in figure 10.  These terms are, respectively, p[x, -1], and p[-1, y]),
and
wherein, when the intra prediction mode of the current block is a non-directional mode, a left reference pixel of the prediction pixel is included in a same row as the first prediction pixel and a top reference pixel of the first prediction pixel is included in a same column as the first prediction pixel (p[x, -1], and p[-1, y] share the same column, and row, respectively, as the first prediction pixel IntraPred[x, y], as indicated by the common “x” and “y” placeholder variables. For planar mode, a type of non-directional mode, Rapaka discloses an example in col. 22, lines 55-56, in which a planar intra prediction pixel, IntraPred[x, y] is predicted using a weighted combination that includes reference pixel location in a same row, namely p[-1, y], and reference pixel location in a same column, namely p[x, -1], as the current pixel.)
 	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to use top and left reference pixels in the same column and row as the current pixel, respectively, in performing a weighted intra prediction, because use of top and left reference pixels in planar intra prediction is a known feature of the HEVC standard (Rapaka, col. 20, lines 31-43, col. 22, lines 37-47).

Regarding claim 22, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claim 18.

Regarding claim 23, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending application 16/093,110, in further view of Rapaka.  
The video decoding method of claim 22, wherein when the intra prediction mode of the current block is a planar mode, the weighting filter based on the prediction pixel and the reference pixel is applied.

It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to apply the weighting filter disclosed in Guo, to intra planar mode prediction, as disclosed explicitly in Rapaka, because doing so would improve the accuracy of the planar prediction mode intra prediction in the same way, by using known neighboring pixel values to interpolate pixel values for a current block (Rapaka col. 2, lines 26-33.)

Regarding claim 24, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claim 20.

Regarding claim 25, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over co-pending claim 17, in view of Guo.  Guo discloses: the video decoding method of claim 21, wherein the reference pixel used for the second intra prediction is variable according to a position of the first prediction pixel As seen in equation 1, which is a formula for the second intra prediction value P’ij, this value depends on the value and position of the first prediction pixel Pij.  The location dependence is coded by, for instance (Ai-AL) in equation 2, and the weighting factor alpha.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate into co-pending claim 17 the feature, disclosed in Guo, of basing the location of the second intra prediction reference pixel on the position of the first prediction pixel, as 

Regarding claim 26, this claim is rejected on the ground of non-statutory double patenting as being unpatentable over Guo.
Guo discloses: the video decoding method of claim 21, wherein a range of the reference pixel used for the second intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant.), a size of the current block, and a shape of the current block.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate into the invention of co-pending claim 17 the feature, disclosed in Guo, of basing the range of the pixel used for the second intra prediction on the intra prediction mode of the current block, as disclosed in Guo, in order to refine the accuracy of this second intra prediction step (See Guo: [0017], last 4 lines.)

Regarding claim 27, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over Guo.  
Guo discloses the video decoding method of claim 21, wherein when the intra prediction mode of the current block is a non-directional mode, a vertical mode, or a horizontal mode, the reference pixel used for the second intra prediction is at least one of a left reference pixel (Equation 1 in [0018] gives a second intra prediction value for vertical intra prediction, which references a left reference pixel Li.) and a top reference pixel (See [0019] equation 2 for horizontal prediction based on the top reference pixels.) of the current block.

Regarding claim 29, this claim is rejected on the ground of non-statutory double patenting as being unpatentable over co-pending claim 17.

Claims 30, and 32-34 are rejected on the grounds of non-statutory double patenting as being unpatentable for the same reasons as set forth, respectively, for claims 22, and 23-25 above.

Regarding claim 37, this claim is rejected on the grounds of non-statutory double patenting as being unpatentable over co-pending claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22, 24-26, 29, 30, 32-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, US 9,467,692 B2, in view of Guo, US 2014/0092980 A1.

Regarding claim 21, Rapaka discloses: a video decoding method, comprising:
determining an intra prediction mode of a current block (Column 13, lines 8-15, and figure 2 disclose “mode select unit 40” select an intra mode.);
performing an intra prediction on the current block based on the intra prediction mode and at least one of neighboring pixels of the current block (Col. 22, lines 37-41 disclose weight planar intra ; and
wherein the reference pixels of the prediction pixel include a left reference pixel of the first prediction pixel and a top reference pixel of the prediction pixel (As seen in column 22, lines 55 and 56, for a Planar Intra Mode, a prediction pixel IntraPred[x, y] has reference pixels in the adjacent row to the current block (top), and in the adjacent column to the current block (left), shown graphically in figure 10.  These terms are, respectively, p[x, -1], and p[-1, y].),
and
wherein, when the intra prediction mode of the current block is a non-directional mode, a left reference pixel of the prediction pixel is included in a same row as the prediction pixel and a top reference pixel of the prediction pixel is included in a same column as the prediction pixel (p[x, -1], and p[-1, y] share the same column, and row, respectively, as the first prediction pixel IntraPred[x, y], as indicated by the common “x” and “y” placeholder variables.  For planar mode, a type of non-directional mode, Rapaka discloses an example in col. 22, lines 55-56, in which a planar intra prediction pixel, IntraPred[x, y] is predicted using a weighted combination that includes reference pixel location in a same row, namely p[-1, y], and reference pixel location in a same column, namely p[x, -1], as the current pixel.).
While Rapaka discloses performing a first intra prediction, Rapaka does not disclose performing a second intra prediction (weighted filtering of the initial intra prediction value): 
applying a weighting filter to a prediction pixel and the reference pixels of the first prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block,

applying a weighting filter to a prediction pixel and the reference pixels of the first prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block,
 (See equation 1 in [0018].  P’ij is derived for the current block using a linear combination (weighting filter) based on the first intra prediction (Pij).  Pij is a first prediction pixel derived by first intra prediction.  AL and Li are neighboring pixels, as shown in figure 4.).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to modify the disclosure Rapaka by extending the gradient-based intra prediction methods disclosed in Guo to planar intra modes, said planar modes disclosed in Rapaka as being part of the HEVC standard (Col. 5, lines 20-26).  As suggested in Guo, applying a weighting filter gradient to the intra prediction modes from the HEVC standard, further improves the prediction performance by using a range of adjacent reference pixels for intra prediction, rather than only those reference pixel specified by the Intra mode (i.e. direction, planar) (Guo: [0017], last 5 lines).

Regarding claim 22, the combination of Rapaka in view of Guo discloses the limitations of claim 21, upon which depends claim 22.  This combination, specifically Rapaka, further discloses: the video decoding method of claim 21, wherein whether to apply the weighting filter based on the prediction pixel and the reference pixel is determined based on at least one of the intra prediction mode of the current block and a partition type of the current block (col. 33, lines 13-18.).

Regarding claim 24, the combination of Rapaka in view of Guo discloses the limitations of claim 21, upon which depends claim 24.  This combination, specifically Rapaka, further discloses: the video decoding method of claim 21, wherein the weighting filter is applied based on coefficients of the weighting filter (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y).),
wherein the coefficients of the weighting filter include a coefficient for the left reference pixel of the first prediction pixel and a coefficient for the top reference pixel of the first prediction pixel (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y), which are respectively for left and top reference pixels of a prediction pixel IntraPred[x, y].), and
wherein the coefficient for the left reference pixel is derived based on a distance between the prediction pixel and the left reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a left reference pixel, p[-1, y], in a same row as the current pixel, and this reference pixel is weight by coefficient (nS – 1- x), which weights the prediction contribution by the proximity of x to the top of the block.).
and the coefficient for the top reference pixel is derived based on a distance between the prediction pixel and the top reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a top reference pixel, p[x, -1], in a same column as the current pixel, and this reference pixel is weight by coefficient (nS – 1- y), which weights the prediction contribution by the proximity of y to the top of the block.).

Regarding claim 25, the combination of Rapaka in view of Guo discloses the limitations of claim 21, upon which depends claim 25.  This combination, specifically Rapaka, further discloses: the video decoding method of claim 21, wherein the left reference pixel and the top reference pixel are included in the neighboring pixels (Column 22, lines 55-56 show that top reference pixel p[x, -1] and left reference pixel p[-1, y] are included in the neighboring pixels used for Intra prediction of a pixel at [x, y].).
 
he video decoding method of claim 21, wherein a range of the reference pixel used for the intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant .), a size of the current block, and a shape of the current block.

Regarding claim 29, Rapaka discloses: a video encoding method, comprising:
determining an intra prediction mode of a current block (Column 13, lines 8-15, and figure 2 disclose “mode select unit 40” select an intra mode.);
performing a first intra prediction on the current block based on the intra prediction mode and at least one of neighboring pixels of the current block (Col. 22, lines 37-41 disclose weight planar intra prediction with respect to figure 13, based on relative location of current pixel within block to neighboring pixels in adjacent top and left blocks.); and
wherein the reference pixels of the first prediction pixel include a left reference pixel of the first prediction pixel and a top reference pixel of the first prediction pixel (As seen in column 22, lines 55 and 56, for a Planar Intra Mode, a prediction pixel IntraPred[x, y] has reference pixels in the adjacent row to the current block (top), and in the adjacent column to the current block (left), shown graphically in figure 10.  These terms are, respectively, p[x, -1], and p[-1, y]),
and
wherein a left reference pixel of the prediction pixel is included in a same row as the first prediction pixel and a top reference pixel of the first prediction pixel is included in a same column as the first prediction pixel (p[x, -1], and p[-1, y] share the same column, and row, respectively, as the first prediction pixel IntraPred[x, y], as indicated by the common “x” and “y” placeholder variables.).
While Rapaka discloses performing a first intra prediction, Rapaka does not disclose performing a second intra prediction: 
applying a weighting filter to a prediction pixel and the reference pixels of the first prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block,
However Guo discloses in an analogous prior art reference performing a first and second (“final”) intra prediction for directional intra prediction modes (Abstract.)
applying a weighting filter to a prediction pixel and the reference pixels of the first prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block,
(See equation 1 in [0018].  P’ij is derived as a second intra prediction on a current block (It is a second prediction on the same block located at ij.) using a linear combination (weighting filter) based on the first intra prediction (Pij).  Pij is a first prediction pixel derived by first intra prediction.  AL and Li are neighboring pixels, as shown in figure 4.).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to modify the disclosure Rapaka by extending the gradient-based intra prediction methods disclosed in Guo to planar intra modes.  As suggested in Guo, applying a weighting filter gradient to the basic Intra prediction mode from the HEVC standard, via a second Intra prediction, further improves the prediction performance by using a range of adjacent reference pixel for intra prediction, rather than only those reference pixel specified by the Intra mode (i.e. direction, planar) (Guo: [0017], last 5 lines).

Regarding claim 30, the combination of Rapaka in view of Guo discloses the limitations of claim 29, upon which depends claim 30.  This combination, specifically Guo, further discloses:: the video decoding method of claim 29, wherein whether to apply the weighting filter based on the first prediction pixel and the reference pixel is determined based on at least one of the intra prediction mode of the current block and a partition type of the current block (As disclosed in [0017], the weighting factor alpha has a value between 0 and 1; when it is 0 no weighting is applied.  [0017] discloses that no weighting is applied for alpha(k); it is set based on the column location of the current pixel.).

Regarding claim 32, the combination of Rapaka in view of Guo discloses the limitations of claim 29, upon which depends claim 32.  This combination, specifically Rapaka, further discloses: the video encoding method of claim 29, wherein the weighting filter is applied based on coefficients of the weighting filter (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y).),
wherein the coefficients of the weighting filter include a coefficient for the left reference pixel of the first prediction pixel and a coefficient for the top reference pixel of the first prediction pixel (Col. 22, lines 55-56 show weighting filter for Planar Intra, having coefficients (nS-1-x) and (nS-1-y), which are respectively for left and top reference pixels of a prediction pixel IntraPred[x, y].), and
wherein the coefficient for the left reference pixel is derived based on a distance between the first prediction pixel and the left reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a left reference pixel, p[-1, y], in a same row as the current pixel, and this reference pixel is weight by coefficient (nS – 1- x), which weights the prediction contribution by the proximity of x to the top of the block.).
and the coefficient for the top reference pixel is derived based on a distance between the first prediction pixel and the top reference pixel (As seen in equation in col. 22, lines 55-56, the IntraPred[x, y] value is predicted in part from a top reference pixel, p[x, -1], in a same column as the current pixel, 

Regarding claim 33, the combination of Rapaka in view of Guo discloses the limitations of claim 29, upon which depends claim 33.  This combination, specifically Rapaka, further discloses: the video encoding method of claim 29, wherein the left reference pixel and the top reference pixel are included in the neighboring pixels (Column 22, lines 55-56 show that top reference pixel p[x, -1] and left reference pixel p[-1, y] are included in the neighboring pixels used for Intra prediction of a pixel at [x, y].).
 
Regarding claim 34, the combination of Rapaka in view of Guo discloses the limitations of claim 29, upon which depends claim 34.  This combination, specifically Guo, further discloses: the video encoding method of claim 29, wherein a range of the reference pixel used for the second intra prediction is determined based on at least one of the intra prediction mode of the current block (As seen in figures 4 and 5 by comparison with one another, the reference pixel selected for a second intra prediction of a current pixel differs based on the prediction direction (mode), e.g. 220 vertical mode, or 530 slant .), a size of the current block, and a shape of the current block.

Regarding claim 35, the combination of Rapaka in view of Guo discloses the limitations of claim 29, upon which depends claim 35.  This combination, specifically Rapaka and Guo, further discloses the video encoding method of claim 29, wherein the weighting filter is applied when the intra prediction mode of the current block is a nondirectional mode (Rapaka “Planar mode”), a vertical mode (Guo [0018]), or a horizontal mode (Guo [0019].)

a non-transitory computer-readable recording medium storing a bitstream which is received and decoded by a video decoding apparatus to reconstruct an image,
wherein the bitstream comprises information indicating an intra prediction mode of a current block (Column 18, lines 49-53.), 
the information indicating the intra prediction mode of the current block is used to determine the intra prediction mode of the current block (Column 13, lines 8-15, and figure 2 disclose “mode select unit 40” select an intra mode.);
the intra prediction mode and at least one of neighboring pixels of the current block are used to perform a intra prediction on the current block, and (Col. 22, lines 37-41 disclose weight planar intra prediction with respect to figure 13, based on relative location of current pixel within block to neighboring pixels in adjacent top and left blocks.); and
the reference pixels of the prediction pixel include a left reference pixel of the first prediction pixel and a top reference pixel of the first prediction pixel (As seen in column 22, lines 55 and 56, for a Planar Intra Mode, a prediction pixel IntraPred[x, y] has reference pixels in the adjacent row to the current block (top), and in the adjacent column to the current block (left), shown graphically in figure 10.  These terms are, respectively, p[x, -1], and p[-1, y]),
and
when the intra prediction mode of the current block is a non-directional mode, a left reference pixel of the prediction pixel is included in a same row as the prediction pixel and a top reference pixel of the prediction pixel is included in a same column as the prediction pixel (p[x, -1], and p[-1, y] share the same column, and row, respectively, as the first prediction pixel IntraPred[x, y], as indicated by the common “x” and “y” placeholder variables.  For planar mode, a type of non-directional mode, Rapaka discloses an example in col. 22, lines 55-56, in which a planar intra prediction pixel, IntraPred[x, y] is .
While Rapaka discloses performing a first intra prediction, Rapaka does not disclose performing a second intra prediction: 
a prediction pixel is filtered by applying a weighting filter based on reference pixels of the prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block, and
However Guo discloses in an analogous prior art reference performing a first and second (“final”) intra prediction for directional intra prediction modes (Abstract.)
a prediction pixel is filtered by applying a weighting filter based on reference pixels of the prediction pixel, the prediction pixel in the current block derived by the intra prediction on the current block, and
 (See equation 1 in [0018].  P’ij is derived as a second intra prediction on a current block (It is a second prediction on the same block located at ij.) using a linear combination (weighting filter) based on the first intra prediction (Pij).  Pij is a first prediction pixel derived by first intra prediction.  AL and Li are neighboring pixels, as shown in figure 4.).
It would have been obvious to one having ordinary skill in the art at the time of the Applicant’s effective filing date to modify the disclosure Rapaka by extending the gradient-based intra prediction methods disclosed in Guo to planar intra modes.  As suggested in Guo, applying a weighting filter gradient to the basic Intra prediction mode from the HEVC standard, via a second Intra prediction, further improves the prediction performance by using a range of adjacent reference pixel for intra prediction, rather than only those reference pixel specified by the Intra mode (i.e. direction, planar) (Guo: [0017], last 5 lines).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KYLE M LOTFI/Examiner, Art Unit 2425        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425